CROCKETT, Justice.
This case arises out of the same automobile-truck collision as the recently decided case of Anderson v. Hardman, 6 Utah 2d 305, 313 P.2d 459, to which we refer for the background facts. Plaintiff here is the administratrix of another passenger who occupied a similar position to plaintiff Anderson in the other case. From a verdict in favor of the plaintiff, defendant Hardman appeals.
The contention that the evidence does not support a finding that the truck driver, Nathan Child, was the agent or servant of Hardman was adequately dealt with in our former opinion just referred to, our conclusion being that the evidence was sufficient to present a question of fact for determination by the jury. The only remaining matter of concern is the attack upon the instructions given in the instant case.
The instructions in regard to ownership of the truck about which the defendant complains find support in the provisions of our sales act.1 The jury was correctly advised that ownership passes at the time the parties to the contract intend it to *423be transferred 2 and likewise, that unless a different intention appears, ownership passes to the buyer when the contract of purchase is completely agreed upon by the parties.3 The matter of ownership of the vehicle was a point of great concern to the parties on the trial and in their briefs on appeal. It should be noted that such fact is not the determinative factor in fixing responsibility for its operation, even though it is undoubtedly important to consider along with other matters in making such determination.
The substance of the instructions was that if the jury found: (1) That the ownership of the vehicle had not passed from Hardman to Child, and (2) That Hardman requested Child to drive the truck back to Hardman’s place of business at Sunset, “ * * * where the contract would be finally determined, then * * * Hardman would be responsible * * The jury having so regarded the evidence, as indicated by their verdict for the plaintiff, the requisite relationship to impose liability upon Hardman was made out.4
It may well be that the jury could have found the other way on the above questions; but the fact is that they did not. Since the verdict, and the facts upon which it must depend, are supported by substantial evidence, the judgment will not be disturbed.
Affirmed. Costs to respondents (plaintiffs).
McDON'OUGH, C. J., and WADE and WORTHEN, JJ., concur.

. 60-2-1 et seq., U.C.A.1953.


. 60-2-2, U.C.A.1953.


. 60-2-3, U.C.A.1953.


. Anderson v. Hardman, 6 Utah 2d 305, 313 P.2d 459; Fox v. Lavender, 89 Utah 115, 56 P.2d 1049, 109 A.L.R. 105; New York Plate Glass Ins. Co. v. Martines, 55 Utah 292, 184 Pac. 819; Restatement of Agency, § 219; 5 Am.Jur., Automobiles § 373.